Citation Nr: 1549498	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  96-23 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a higher evaluation for status post low back injury with paravertebral myositis, rated 20 percent disabling. 

2. Entitlement to a higher evaluation for left knee patellar tendinitis with exostosis, rated 10 percent disabling. 

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for radiculopathy of the bilateral lower extremities.

5. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

6. Entitlement to service connection for erectile dysfunction.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to January 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico in September 1994 and June 2010.  

In September 1994, the RO granted the Veteran's claims of entitlement to service connection for status post low back injury with paravertebral myositis and left knee patellar tendinitis with exostosis.  Both disabilities were assigned a noncompensable rating.  In June 1996, the Veteran perfected an appeal of this decision requesting increased evaluations for each condition.  In December 2000, the Board remanded the claims for further development.  

In March 2005, the RO issued a rating decision granting a 20 percent rating for the Veteran's low back injury with paravertebral myositis and a 10 percent rating for his left knee patellar tendinitis with exostosis.  The RO stated that these ratings were "considered a total grant of the benefits sought"; however, there was no indication that the Veteran sought only a 20 percent and 10 percent rating.  As such, the claims for increase remain pending before the Board as less than the maximum benefit available was granted.  See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).  

The Agency of Original Jurisdiction (AOJ) substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, further development of the Veteran's claims is required and the appeal must again be remanded prior to adjudication by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Veteran's appeal must be remanded again prior to adjudication by the Board.  His most recent VA examination for his back condition and his left knee occurred in March 2010.  In his June 2012 VA Form 9, the Veteran reported that his conditions were "getting worse", and it has been over 5 years since these conditions were examined in detail.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that new, comprehensive VA examinations, addressing the severity of his service-connected low back disability and his service-connected left knee disability should be afforded.

The RO should also assist the Veteran in obtaining any outstanding medical records.  38 U.S.C.A § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Particularly, any updated VA treatment records from San Juan VAMC since February 2011 should be associated with the Veteran's claims file.

Also, while the AOJ made multiple attempts to obtain the Veteran's records from the US Naval Hospital at Roosevelt Roads these records were never successfully obtained; however, a negative response was not obtained regarding the availability of these records and no formal finding regarding the availability of these records is of record.  As these are records of a Federal department or agency, the duty to assist requires that the VA make as many requests as are necessary to obtain relevant records, unless VA concludes that the records do not exist or that further attempts would be futile.  As the claims file does not indicate that such a determination was made, the Board finds that appropriate efforts should be undertaken to obtain these records, and if further attempts are deemed futile appropriate notice should be provided to the Veteran.  

Next, the Veteran argues that service connection for diabetes should be granted due evidence of elevated blood sugar levels prior to his separation from active service in January 1994.  He submitted records that indicate glucose levels of 130 that were noted to be "high" in November 1994, and was within one year of his separation from service.  Testing on March 23, 1995 indicated glucose levels of 113.  A report of medical examination from February 10, 1988 indicates FBS of 115.  A laboratory report from February 23, 1993 indicates glucose levels of 115.  The Board finds that a VA examination should be afforded to provide an opinion regarding the etiology of the Veteran's diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

It is unclear if the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities or erectile dysfunction; however, he is competent to report symptoms of pain in his upper extremities and certain symptoms of sexual dysfunction.  As these conditions may be caused or aggravated by his diabetes, these claims are intertwined with his claim for service connection for diabetes and should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Board notes that the March 2010 VA examination provided an opinion that the Veteran did not have a current diagnosis of lower extremity radiculopathy; however, the same examination indicated that the Veteran made complaints of radiating pain into his buttocks and reported findings that the Veteran had reduced active movement of his muscles above the knee.  The examiner's conclusion that "there is no clinical evidence of lower extremity radiculopathy" does not address these findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the Board finds another opinion should be afforded that addresses these symptoms.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant VA treatment records, including any relevant records from the San Juan VAMC since February 2011 that are not currently associated with the claims file.  

2. Appropriate efforts should be undertaken to obtain all of the Veteran's treatment records from the US Naval Hospital at Roosevelt Roads.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

3. After obtaining any indicated updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity and manifestations of his service-connected low back injury with paravertebral myositis, including evaluations of how pain from these conditions limit the Veteran's range of motion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. After obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of his service-connected left knee disability, including evaluations of how pain from this condition limits the Veteran's range of motion.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands. 

5. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the etiology of the Veteran's diabetes mellitus.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is due to, or was incurred in, the Veteran's active service?  The examiner is asked to specifically discuss the following: the Veteran's in-service glucose and fasting blood sugar levels, including his laboratory findings from February 10, 1988 and February 23, 1993; and his records from the US Naval Hospital at Roosevelt Roads which indicate glucose of 130 in November 1994 and glucose levels of 113 on March 23, 1995. 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.
 
5. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current peripheral neuropathy and/or radiculopathy.  All testing deemed necessary must be conducted.  The examiner should provide opinions as to the following: 

a. Whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities? If so, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's diabetes mellitus? 

b. Whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities? If so, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's diabetes mellitus? 

c. Whether the Veteran has a current diagnosis of bilateral lower extremity radiculopathy? If so, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's period of active service, or his service-connected low back disability? If not, the examiner is asked to discuss the Veteran's in-service complaints of radiating pain and sciatica, including April 15, 1972, October 19, 1981, and October 4, 1982.   

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current erectile dysfunction.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. Whether the Veteran has a current diagnosis of erectile dysfunction? If so, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's active service? 

b. If not, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's service connected low back disability? 

c. If not, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's diabetes mellitus? 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

6. The AOJ should then take such additional development action as it deems proper.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

